41 N.Y.2d 886 (1977)
The People of the State of New York, Respondent,
v.
Leroy Richardson, Also Known as Arnold Thomas, Appellant.
Court of Appeals of the State of New York.
Submitted January 14, 1977.
Decided February 22, 1977.
Barry Bassis and William E. Hellerstein for appellant.
John J. Santucci, District Attorney (A. Brent Blacksburg of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
MEMORANDUM.
There should be an affirmance. The police properly relied on information supplied to them by the airline's *887 customer service agent (see People v Moore, 32 N.Y.2d 67, 69-70). Based on the observation by the airline's agent, the police reasonably suspected that defendant was about to commit a crime involving a forged instrument and, accordingly, by statute could demand of defendant his name, address and an explanation of his conduct (CPL 140.50, subd 1). Credibility is a factual question not generally within the scope of our review (People v Concepcion, 38 N.Y.2d 211, 213). The conflict here between the testimony of the police and that of defendant constituted such an issue and was within the fact-finding power of the Appellate Division which, upon its review, affirmed the denial of the motion to suppress.
Order affirmed in a memorandum.